—Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Marlow, J.), rendered March 22, 1999, revoking a sentence of probation previously imposed by the same court (Pagones, J.), upon a finding that he had violated condi*623tions thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of operating a motor vehicle while under the influence of alcohol.
Ordered that the amended judgment is affirmed.
The determination that the defendant violated the conditions of his probation was supported by a preponderance of the evidence (see CPL 410.70 [3]; People v Ramos, 232 AD2d 433). It was undisputed that the defendant violated the conditions of his probation by failing to report to his probation officer and by failing to keep his probation officer apprised of his whereabouts for at least three years.
Although the court is required to promptly take reasonable and appropriate action to cause the defendant to appear before it following a declaration of delinquency (see CPL 410.30), delay in the final adjudication of the defendant’s delinquency occasioned by the defendant’s own conduct in abandoning his probation and departing the jurisdiction will not be attributed to the People (see People v Diaz, 101 AD2d 841; cf. People v Jacks, 235 AD2d 247). Feuerstein, J.P., O’Brien, Townes and Cozier, JJ., concur.